Citation Nr: 0206003	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to a separate, compensable, initial 
evaluation for the service-connected diabetic neuropathy of 
the right lower extremity.

3.  Entitlement to a separate, compensable, initial 
evaluation for the service-connected diabetic neuropathy of 
the left lower extremity.

4.  Entitlement to a separate, compensable, initial 
evaluation for the service-connected diabetic neuropathy of 
the right upper extremity.

5.  Entitlement to a separate, compensable, initial 
evaluation for the service-connected diabetic neuropathy of 
the left upper extremity.

6.  Entitlement to a separate, compensable, initial 
evaluation for the service-connected diabetic retinopathy of 
the right eye.

7.  Entitlement to a separate, compensable, initial 
evaluation for the service-connected diabetic retinopathy of 
the left eye.

8.  Entitlement to a compensable initial evaluation for tinea 
cruris/corpus.

9.  Entitlement to a compensable initial evaluation for tinea 
pedis and dyshidrosis of the soles and palms.

10.  Entitlement to a compensable initial evaluation for a 
skin condition of the face, neck, and scalp.  

(The issues of entitlement to service connection for 
hypertension and a cardiac disorder will be addressed by the 
Board in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel





INTRODUCTION

The appellant had active service from June 1974 to June 1994, 
including service in Southwest Asia during the Persian Gulf 
War.  This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Jackson, Mississippi, Regional Office (RO), which 
denied service connection for hypertension, a cardiac 
disorder, and neuropathy; granted service connection and 
assigned a 20 percent evaluation for diabetes mellitus, 
effective September 19, 1996; and granted service connection 
and assigned a noncompensable evaluation for a skin 
condition, classified as including tinea pedis and 
folliculitis of the neck, face, and pubic area, effective 
September 19, 1996.  A December 1997 RO hearing was held.  In 
January 1999, the Board remanded the case to the RO for 
additional evidentiary development.  In that remand the Board 
reframed that skin condition rating issue as three separate 
skin condition issues corresponding to the anatomical areas 
involved.  

A subsequent September 2001 rating decision, in part, granted 
service connection for peripheral neuropathy (thereby 
rendering that issue moot); confirmed a 20 percent evaluation 
for diabetes mellitus, which was now considered to include 
mild peripheral neuropathy and mild diabetic retinopathy, 
effective September 19, 1996; and denied separate evaluations 
for peripheral neuropathy and diabetic retinopathy.  A 
subsequent written statement from appellant's representative 
appears to have expressed disagreement with that issue as now 
characterized.  Therefore, it appears that the appellate 
issue of entitlement to a higher evaluation for diabetes now 
encompasses diabetic complications of peripheral neuropathy 
and retinopathy.  See also AB v. Brown, 6 Vet. App. 35, 38 
(1993), in which the United States Court of Appeals for 
Veterans Claims (Court) held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal" and "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  

The Board in the decision herein has listed as appellate 
issues entitlement to separate, initial evaluations for the 
service-connected diabetic peripheral neuropathy involving 
each extremity and for the service-connected diabetic 
retinopathy of each eye, and will award separate, compensable 
evaluations for these diabetic complications, as will be 
explained in detail below.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction, the Board has reframed the disability 
rating issues on appeal as those delineated on the title page 
of this decision.  

Additionally, the Board will undertake further development on 
the remaining cardiovascular service connection claims 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these remaining appellate 
issues.  


FINDINGS OF FACT

1.  Appellant's service-connected diabetes mellitus requires 
the use of rather large dosages of injectable insulin twice 
daily and a restricted diet.  The clinical evidence does not 
show that the diabetes requires regulation of activities, 
results in episodes of ketoacidosis or hypoglycemic 
reactions, or causes progressive loss of weight and strength.

2.  Appellant's service-connected diabetic peripheral 
neuropathy involves no more than mild sensory diminishment in 
each extremity without motor deficits.  The equivalent of no 
more than mild incomplete paralysis of nerves affecting each 
extremity has been clinically demonstrated.  

3.  Appellant's service-connected diabetic retinopathy of 
each eye is an active pathologic condition which has been 
medically described as no more than mild in degree.  The 
clinical evidence shows that corrected visual acuity is 
20/20, bilaterally, with full visual fields.  

4.  Appellant's service-connected tinea cruris/corpus 
involves a small, nonexposed groin area of few scattered 
lesions and post-inflammatory hyperpigmentation.  The 
clinical evidence does not reveal any exfoliation, crusting, 
exudation, itching, extensive lesions, marked disfigurement, 
ulceration, or systemic/nervous manifestations.  

5.  Appellant's service-connected tinea pedis and dyshidrosis 
of the soles and palms does not involve any indication of 
exfoliation, crusting, exudation, extensive lesions, marked 
disfigurement, ulceration, or systemic/nervous 
manifestations.  Any itching involving the skin of the feet 
does not involve an exposed surface or extensive area.  

6.  Appellant's service-connected skin condition of the face, 
neck and scalp involves a small, exposed area of few 
scattered lesions and post-inflammatory hyperpigmentation.  
The clinical evidence does not reveal any indication of 
exfoliation, crusting, exudation, itching, extensive lesions, 
more than slight disfigurement, ulceration, or 
systemic/nervous manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, 
but no more, for the service-connected diabetes mellitus have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2001).

2.  The criteria for the assignment of a separate rating of 
10 percent, but no more, for the service-connected diabetic 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 7913 NOTE 
(1), 8624 (2001).

3.  The criteria for the assignment of a separate rating of 
10 percent, but no more, for the service-connected diabetic 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 7913 NOTE 
(1), 8624 (2001).  

4.  The criteria for the assignment of a separate rating of 
20 percent, but no more, for the service-connected diabetic 
neuropathy of the right upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 7913 NOTE 
(1), 8612 (2001).  

5.  The criteria for the assignment of a separate rating of 
20 percent, but no more, for the service-connected diabetic 
neuropathy of the left upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 7913 NOTE 
(1), 8612 (2001).  

6.  The criteria for the assignment of a separate rating of 
10 percent, but no more, for the service-connected diabetic 
retinopathy of the right eye have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 7913 NOTE (1), 
6699-6006, 6071-6079 (2001).  

7.  The criteria for the assignment of a separate rating of 
10 percent, but no more, for the service-connected diabetic 
retinopathy of the left eye have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 7913 NOTE (1), 
6699-6006, 6071-6079 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding said disability 
ratings appellate issues with directions to provide further 
assistance to appellant, particularly in light of the partial 
allowance of the diabetes rating issue and award of separate, 
compensable initial evaluations for diabetic peripheral 
neuropathy and retinopathy.  A comprehensive medical history 
and detailed findings with respect to the service-connected 
diabetes and skin disabilities over the years are documented 
in the medical evidence.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)), became 
law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide examination or 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  Pursuant to a January 1999 
remand, recent August 1999 and June 2001 VA dermatologic and 
endocrinologic examinations were conducted.  Said 
examinations are sufficiently detailed and comprehensive for 
rating his skin conditions and diabetes and, together with 
other clinical evidence including recent VA outpatient 
treatment records, adequately described any significant skin 
lesions, diabetic restrictions and complications, and their 
overall severity.  It does not appear that appellant has 
informed the VA of the existence of any available, specific 
competent evidence not already of record that might prove to 
be material concerning said appellate issues.  Additionally, 
appellant was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant rating 
criteria and clinical evidence and a detailed explanation of 
the rationale for said adverse rating decision.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claims.  Therefore, the Board 
concludes that the duty to assist and notify as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
said disabilities ratings issues on appeal.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant, particularly in light of the partial allowance of 
the disabilities rating issues involving diabetes and 
diabetic complications of peripheral neuropathy and 
retinopathy.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
disabilities at issue in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  Entitlement to An Initial Evaluation in Excess of 20 
Percent for Diabetes Mellitus; and Entitlement to Separate, 
Compensable, Initial Evaluations for the Service-Connected 
Diabetic Neuropathy of the Extremities and Diabetic 
Retinopathy

The VA amended its regulations for rating the endocrine 
system (including Diagnostic Code 7913 for diabetes 
mellitus), effective June 6, 1996.  Since appellant's claim 
was received after that date, that amended version applies in 
the instant case.  

Under Code 7913, a 20 percent rating may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation may be assigned for diabetes requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  NOTE (1):  Evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

Appellant's service medical records reveal that blood glucose 
levels were slightly elevated and he was diagnosed with 
diabetes mellitus.  VA outpatient treatment records noted 
that in June 1996, his diabetes was poorly controlled and he 
was not checking his sugar as directed.  In October 1996, he 
reportedly was taking NPH insulin, 16 units at morning and 15 
units at night.  On October 1996 VA general medical 
examination, his weight was 227 pounds and height was 5 feet, 
7 and 1/2 inches.  He was well-developed and well-nourished.  
He complained of occasional thirst and polyuria, but had no 
hypoglycemic symptoms.  Blood sugar readings at home 
reportedly averaged 210.  He was taking 18 units of insulin 
at morning and 15 units at night.  He was on a 1500-2000 
caloric diet.  Laboratory studies results showed blood 
glucose of 289.  On October 1996 VA neurologic examination, 
his neurologic complaints were limited to intermittent 
paresthesias involving the hands/forearms.  Clinically, 
sensory and motor status were unremarkable.  The impression 
was no evidence of any diabetic neuropathy.

VA outpatient treatment records reveal that in January 1997, 
appellant was taking 28 units of insulin at morning and 18 
units at night.  In March 1997, he denied any specific 
hypoglycemic episodes.  In March 1997, electromyographic and 
nerve conduction velocities studies of the upper extremities 
were normal, except for prolonged bilateral median nerve 
distal latencies; and the impression was mild bilateral 
carpal tunnel syndrome.  In April 1997, electromyographic and 
nerve conduction velocities studies of the lower extremities 
were normal, except for borderline slow nerve conduction 
velocities; and the impression was mild peripheral 
neuropathy.  In June 1997, his complaints included extremity 
pain.  Bilateral carpal tunnel syndrome and peripheral 
neuropathy were assessed.  An ophthalmologic evaluation 
revealed visual acuity of "20/20-1" for the right eye and 
20/20-2" for the left eye.  The impressions included 
refractive error and no diabetic retinopathy.  In September 
1997, his complaints included burning sensation in the toes.  
Assessments included poorly-controlled insulin-dependent 
diabetes mellitus and diabetic peripheral neuropathy.  
Prescription records indicated that in October 1997, he was 
taking 30 units of injectable insulin at morning and 24 units 
at night.  

During a December 1997 RO hearing, appellant testified that 
he was taking 30 units of insulin at morning and 25 units at 
afternoon; that he was on a strict low caloric diet; that his 
upper and lower extremities were intermittently painful or 
numb; that his blood sugar readings at home ranged from 180 
to 250.

VA outpatient treatment records dated in August 1999 
indicated that appellant complained of numbness/tingling of 
the hands.  In October 1999, a blood glucose reading was 170 
(with normal values listed as 70-110).  

Pursuant to remand, VA examinations were conducted in August-
October 1999 to evaluate the claimed disabilities and render 
medical opinion as requested.  In a September 1999 VA 
memorandum, a physician stated that review of appellant's 
available medical records revealed that in October 1997, 
appellant was on NPH insulin 30 units at morning and 25 units 
at night; that he had a history of poor glycemic control with 
HbA1c of 13.2 in June 1997 and 9.2 in January 1998; and that 
his weight had remained stable at approximately 230-232 
recently; and that he was supposed to be on an 1800 caloric 
diet.  It is significant that he additionally stated that 
there was no history of diabetic ketoacidosis or 
hypoglycemia; that there was a history of painful peripheral 
neuropathy and mild peripheral neuropathy/bilateral carpal 
tunnel syndrome shown on nerve conduction velocities studies; 
that there was no evidence of diabetic retinopathy; and that 
there was no indication in the records of restrictions from 
routine physical activities.  

VA outpatient treatment records indicate that in December 
1999, an optometric evaluation revealed that corrected visual 
acuity was 20/20, bilaterally, and visual fields were full.  
Very mild diabetic retinopathy of the left eye and refractive 
error of the eyes were assessed.  Prescription records 
indicated that in February 2000, appellant was taking 
injectable NPH insulin 35 units at morning and 25 units at 
night.  In October 2000, it was noted that there was no 
weakness, weight change, fatigue, or genitourinary/peripheral 
vascular/neurologic abnormalities.  Appellant's weight was 
232 pounds.  

VA outpatient treatment records dated in October 2000 
indicated that on optometric evaluation, appellant's visual 
acuity was 20/20, bilaterally.  Mild nonproliferative 
diabetic retinopathy of the right eye, not the left, was 
assessed.  On evaluation later that month, visual acuity was 
20/25 for the right eye and 20/20 for the left eye.  The 
assessment was astigmatism and presbyopia of the eyes.  With 
correction, visual acuity was 20/20, bilaterally.  In 
November 2000, appellant complained of intermittent burning 
sensation on the soles of his feet.  Pedal pulses were 
normal.  The assessment was plantar fasciitis/heel spur 
syndrome, pes planus, and tinea pedis (interdigital).  On 
December 2000 optometric evaluation, he complained of 
occasional blurring with a set of eyeglasses recently made, 
but without distance acuity problem.  Corrected visual acuity 
was 20/20, bilaterally.  In May 2001, it was indicated that 
appellant was taking NPH insulin 35 units at morning and 25 
units at night.  

On June 2001 VA endocrinologic examination, the examiner 
stated that he had reviewed the records.  It was noted that 
there was no ketoacidosis, hypoglycemia, pruritus, or 
bladder/bowel function impairment; that appellant was on an 
1800 caloric restricted diet; that appellant reportedly had 
lost 12 pounds and now weighed 210 pounds; and that there 
were no restrictions of activities or visual problems.  
Significantly, it was reported that he had numbness, 
tingling, and pain in the lower extremities and hands.  
Appellant was taking NPH insulin 35 units at morning and 25 
units at night.  Clinically, there was impaired sensation in 
the feet/lower legs; paresthesias of the legs and ulnar 
aspect of the hands; and slight retinopathy of the eyes.  
Significantly, an HbA1C test result was 6.4 (with normal 
values listed as less than 6.5 and diabetes in good control 
values listed as 6.5-8).  A blood glucose test value was 130 
(with 70-110 listed as normal).  Diagnoses included insulin 
dependent diabetes mellitus and peripheral neuritis.   

The RO has rated appellant's service-connected diabetes 
mellitus as 20 percent disabling under Code 7913.  However, 
with resolution of all reasonable doubt in appellant's favor 
and consideration of 38 C.F.R. § 4.7, the Board is of the 
opinion that the diabetes as a disease process more nearly 
approximates the criteria for a 40 percent evaluation.  The 
most recent evidence shows appellant requires a rather large 
injectable insulin dosage and a restricted diet, despite 
there being no specific restriction or regulation of 
activities on account of his diabetes.  However, an 
evaluation in excess of 40 percent would not be warranted, 
since appellant does not require regulation of activities nor 
does he have episodes of ketoacidosis or hypoglycemic 
reactions or progressive loss of weight and strength.  See 
Code 7913.  

The Board has also considered the applicability of NOTE (1), 
set forth in Code 7913, pertaining to assigning separate 
ratings for compensable complications of diabetes.  
Appellant's diabetic retinopathy complications may be rated 
by analogy under Diagnostic Code 6006, pertaining to 
retinitis.  See 38 C.F.R. §§ 4.20, 4.84a, Diagnostic Code 
6699-6006 (2001).  Under Code 6006, retinitis is rated from 
10 to 100 percent based on impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  Appellant's impairment of 
visual acuity is noncompensable under the applicable 
criteria, as his best distant vision after correction by 
glasses is 20/20.  38 C.F.R. §§ 4.75, 4.83a, 4.84a (2001), 
Diagnostic Codes 6071-6079.  However, with resolution of all 
reasonable doubt in appellant's favor, since his diabetic 
retinopathy has been clinically described as mild and 
optometric findings indicate that he has active diabetic 
retinopathy pathology in each eye, the minimum 10 percent 
rating for active background diabetic retinopathy pathology 
of each eye under Diagnostic Code 6006 is warranted.  A 
separate rating in excess of 10 percent for diabetic 
retinopathy of either eye would not be warranted, since 
clinical findings with respect to visual acuity and visual 
fields have shown no significant impairment, or pain, rest-
requirements or episodic incapacity.  Again, this is based on 
recent findings showing the onset of diabetic retinopathy.

Additionally, based on the more recent medical evidence, the 
appellant appears to have peripheral neuropathy with definite 
sensory impairment as a complication of diabetes; and, 
therefore, the RO should have rated his peripheral neuropathy 
under applicable diagnostic codes, such as 8521-8530, for 
diminished sensation in the lower extremities, and 8510-8519, 
for diminished sensation in the upper extremities.  Although 
it is less than crystal clear whether appellant has bilateral 
carpal tunnel and/or diabetic peripheral neuropathy of the 
upper extremities, it would appear that such conditions are 
not reasonably differentiable from each other and that there 
is a reasonable doubt that diabetic peripheral neuropathy of 
the upper extremities is manifested.  It should be added that 
in Kellar v. Brown, 6 Vet. App. 157, 161 (1994), a medical 
dictionary definition of the term "neuropathy" was referred 
to as "a general term denoting functional disturbances 
and/or pathological changes in the peripheral nervous 
system."  In Wilson v. Brown, 7 Vet. App. 542, 544 (1995), a 
medical dictionary definition of the term "carpal tunnel 
syndrome" was referred to as "a complex of symptoms 
resulting from compression of the median nerve in the carpal 
tunnel, with pain and burning or tingling paresthesias in the 
fingers and hand, sometimes extending to the elbow."  

It does not appear from the current evidentiary record that 
any other diabetic complications warrant separate, 
compensable evaluations at this time.  The peripheral 
neuropathy involving the upper and lower extremities, 
although clinically described as mild, appears to meet the 
criteria for compensable, initial evaluations under 
applicable diagnostic codes and, therefore, may be separately 
rated as authorized by NOTE (1) of Code 7913.  

With respect to diabetic peripheral neuropathy of the lower 
extremities, under Diagnostic Code 8624, neuritis may be 
rated according to the provisions of Diagnostic Code 8524 for 
paralysis of the internal popliteal nerve (tibial).  Under 
Diagnostic Code 8524, a 10 percent rating may be assigned for 
mild incomplete paralysis of the internal popliteal nerve 
(tibial).  A 20 percent evaluation requires moderate 
incomplete paralysis; a 30 percent rating requires severe 
incomplete paralysis; and a 40 percent rating requires 
complete paralysis with plantar flexion lost, frank adduction 
of foot impossible, flexion and separation of toes abolished; 
no muscle in sole can move.  38 C.F.R. § 4.124a (2001), 
Diagnostic Code 8524.  The term "incomplete paralysis" with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2001).  With resolution of all 
reasonable doubt in appellant's favor, since the peripheral 
neuropathy involving the lower extremities has been 
clinically described as mild and involves sensory impairment, 
not motor deficits, a separate 10 percent rating is warranted 
for mild incomplete paralysis involving each lower extremity.  
See 38 C.F.R. § 4.124a, Code 8624; and Code 7913, NOTE (1).  
However, a separate evaluation in excess of 10 percent for 
peripheral neuropathy of either lower extremity would not be 
warranted, since any peripheral neuropathy involves only 
sensory impairment and has been medically determined to be no 
more than mild in severity.  

With respect to diabetic peripheral neuropathy of the upper 
extremities, under Diagnostic Code 8612, neuritis is rated 
according to the provisions of Diagnostic Code 8512 for 
paralysis of the lower radicular group.  Under Code 8512, a 
20 percent rating may be assigned for mild incomplete 
paralysis of the minor or major lower radicular group.  A 30 
percent rating requires moderate incomplete paralysis of the 
minor lower radicular group.  A 40 percent rating requires 
moderate incomplete paralysis of the major lower radicular 
group or severe incomplete paralysis of the minor lower 
radicular group.  A 50 percent rating requires severe 
incomplete paralysis of the major lower radicular group.  A 
60 percent rating requires complete paralysis of all 
intrinsic muscles of the minor hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  A 70 percent rating requires complete 
paralysis of all intrinsic muscles of the major hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a, Code 
8512.  With resolution of all reasonable doubt in appellant's 
favor, since the peripheral neuropathy involving the upper 
extremities has been clinically described as mild and 
involves sensory impairment, not motor deficits, a separate 
20 percent rating is warranted for mild incomplete paralysis 
involving each upper extremity.  See 38 C.F.R. § 4.124a, Code 
8612; and Code 7913, NOTE (1).  However, a separate 
evaluation in excess of 20 percent for peripheral neuropathy 
of either upper extremity would not be warranted, since any 
peripheral neuropathy involves only sensory impairment and 
has been medically determined to be no more than mild in 
severity.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  However, the 
aforementioned evaluations assigned more than adequately 
compensate appellant for the diabetic symptomatology with 
associated functional limitation.  

Finally, an extraschedular evaluation is not warranted, since 
the evidence does not show that the service-connected 
diabetes mellitus with diabetic peripheral neuropathy and 
retinopathy present such unusual or exceptional disability 
pictures as to render the application of the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The appellant has not been frequently hospitalized for the 
service-connected diabetes or diabetic complications, nor 
have they been shown to have markedly interfered with 
employment.  

The Board has, as noted above, assigned several initial 
compensable ratings in this case.  We have not specifically 
set effective dates.  To assign an effective date at this 
time could be prejudicial to the veteran.  As such, the RO 
will be given the initial opportunity to set effective dates.  
The appellant and his representative are notified that if 
there is dissatisfaction with the effective date assigned, 
timely disagreement will initiate the appellate process.


II.  Entitlement to Compensable Initial Evaluations for Tinea 
Cruris/Corpus; Tinea Pedis and Dyshidrosis of the Soles and 
Palms; and Skin Condition of the Face, Neck and Scalp.

The appellant's service-connected skin conditions, classified 
as including tinea and folliculitis, may be evaluated as 
analogous to eczema under 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806.  As with eczema, the evaluation will 
depend upon the location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806, a noncompensable evaluation may be assigned for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.

Under Diagnostic Code 7800, a noncompensable evaluation may 
be assigned for a slightly disfiguring scar of the head, 
face, or neck.  A 10 percent evaluation requires that such 
scar be moderately disfiguring.  A 30 percent evaluation 
requires that such scar be severely disfiguring, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation requires that 
such scar result in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  The note following Diagnostic Code 
7800 provides that where in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.

Appellant contends, in essence, that his service-connected 
skin conditions are of such severity as to warrant 
compensable evaluations.  The service medical records 
indicated that he received treatment for skin conditions that 
included tinea pedis, eczematous rash of the neck, 
antecubital, and knees, and seborrheic dermatitis of the 
scalp.  On November 1996 VA dermatologic examination, tinea 
and dyshidrosis of the soles of the feet, dyshidrosis of the 
palms of his hands, seborrheic dermatitis of the scalp, and 
pubic area bumps that appeared to be pseudofolliculitis were 
noted.  Appellant complained of pseudofolliculitis of the 
face and neck, particularly on shaving.  

During a December 1997 RO hearing, appellant testified that 
his skin condition affected his groin and lower extremities; 
that skin outbreaks would intermittently clear up; that he 
used a medicated ointment; and that he had tinea pedis and 
folliculitis.  

On August 1999 VA dermatologic examination, appellant stated 
that during the past month, he had had blisters, swelling, 
pain, burning sensation, numbness, and deep itching of the 
soles of the feet.  He complained of blisters and sweating in 
the groin area; rashes and burning in the axilla area; and 
irritation and bumps (particularly on shaving) in the neck 
area.  Clinically, the feet had calluses that were noted to 
be normal.  The examiner stated that there was no evidence of 
severe athlete's foot, exudation, or "anything to cause 
pain, swelling etc."  Clinically, the groin had post-
inflammatory hyperpigmentation.  The axilla area did not 
appear abnormal.  The neck area had post-inflammatory 
hyperpigmentation, but without active rash.  The examiner 
remarked that he had examined "[e]very inch of his body and 
skin" and "I do not see much of a problem."  He opined 
that with respect to the feet, there was a history of 
probable athlete's foot and swelling but "I do not see any 
of that today"; that there was mild post-inflammatory 
hyperpigmentation without exudation or pain in the groin; 
that the axillae appeared normal; and that the face had some 
"very, very little" old scarring of the face, 
pseudofolliculitis, and mild post-inflammatory 
hyperpigmentation.  Color photographs of the head, face, 
neck, palms, axillae, feet, and groin areas were essentially 
unremarkable, except for a few scattered lesions; and no 
ulceration, exfoliation, exudation, itching, or more than 
slight disfigurement was apparent.  

VA outpatient treatment records reveal that in October 2000, 
it was noted that the skin showed no itching, rashes, 
lesions, color changes, or other abnormalities.  In November 
2000, appellant complained of occasional burning sensation on 
the soles of the feet.  Clinically, there was maceration 
between the toes.  The assessments included tinea pedis 
(interdigital).  In March 2001, it was noted that a medicated 
ointment for use between the toes had been prescribed.  In 
May 2001, there were no lesions or skin breakdown on the 
feet.  Onychomycosis of the feet and athlete's foot were 
assessed; and medicated ointments for itching were 
prescribed.  On June 2001 VA endocrinologic examination, 
there were no skin lesions.  The feet appeared to have tinea 
pedis.  

A 10 percent evaluation requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The clinical evidence does not reveal any indication of 
current exfoliation, exudation, or itching of the head, face, 
neck, and groin areas, although there is evidence of mild 
post-inflammatory hyperpigmentation of said areas.  Although 
there is recent clinical evidence of maceration between the 
toes diagnosed as due to fungal disease, the feet involve a 
nonexposed, small bodily area.  The small, limited areas of 
few scattered lesions shown on color photographs taken as 
part of the August 1999 VA dermatologic examination cannot be 
reasonably characterized as involving extensive lesions or 
more than slight disfigurement.  Accordingly, since the 
clinical evidence does not reveal any indication of 
exfoliation, crusting, exudation, itching, extensive lesions, 
more than slight disfigurement, ulceration, or 
systemic/nervous manifestations involving the hands, groin, 
face, neck, or scalp areas, and any itching involving the 
skin of the feet does not involve an exposed surface or 
extensive area, it is the Board's opinion that compensable, 
initial evaluations for tinea cruris/corpus, tinea pedis and 
dyshidrosis of the soles and palms, and a skin condition of 
the face, neck and scalp are not warranted under 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806.  

Since the service-connected skin conditions have not been 
shown to be more than minimally symptomatic, manifested 
primarily by few scattered lesions that are not more than 
slightly disfiguring and by itching limited to nonexposed, 
small, limited bodily areas of the feet, there does not 
appear to be any considerable industrial impairment resulting 
therefrom.  See 38 C.F.R. § 4.10.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected skin conditions present such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for the service-connected skin 
conditions, nor have they markedly interfered with 
employment.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of these skin disability rating issues on 
appeal, for the aforestated reasons.  


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation of 40 percent for diabetes mellitus; a 
separate, compensable, initial evaluation of 10 percent for 
the service-connected diabetic neuropathy of the right lower 
extremity; a separate, compensable, initial evaluation of 10 
percent for the service-connected diabetic neuropathy of the 
left lower extremity; a separate, compensable, initial 
evaluation of 20 percent for the service-connected diabetic 
neuropathy of the right upper extremity; a separate, 
compensable, initial evaluation of 20 percent for the 
service-connected diabetic neuropathy of the left upper 
extremity; a separate, compensable, initial evaluation of 10 
percent for the service-connected diabetic retinopathy of the 
right eye; and a separate, compensable, initial evaluation of 
10 percent for the service-connected diabetic retinopathy of 
the left eye are granted, subject to the regulatory 
provisions governing payment of monetary awards.  To this 
extent, the appeal is allowed subject to the law and 
regulations governing the award of monetary benefits.

Compensable initial evaluations for tinea cruris/corpus, 
tinea pedis and dyshidrosis of the soles and palms, and a 
skin condition of the face, neck and scalp are denied.  To 
this extent, the appeal is disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

